             Case 16-80468                   Doc          Filed 03/22/19                Entered 03/22/19 13:22:08                           Desc Main
                                                              Document                  Page 1 of 7

Fill in this information to identify the case:

Debtor 1
                           Julia C. Bautista

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:             Central           District of      Illinois
                                                                                     (State)

Case number              16-80468



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           Nationstar Mortgage LLC                                                   Court claim no. (if known):           14


     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                       1044                                             Must be at least 21 days after             05/01/2019
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                          $467.22
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:          $150.17                                        New escrow payment:        $211.93


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                    New interest rate:                                     %

               Current principal and interest payment:           $                             New principal and interest payment:          $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $




Official Form 410S1                                                  Notice of Mortgage Payment Change                                                             page 1
            Case 16-80468                 Doc       Filed 03/22/19                 Entered 03/22/19 13:22:08                 Desc Main
                                                        Document                   Page 2 of 7



Debtor 1            Julia C. Bautista                                                         Case number (if known)   16-80468
                    First Name        Middle Name         Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Peter C. Bastianen                                                                       Date        3/22/2019
    Signature



Print                  Peter C. Bastianen                                                            Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                    60527
                       City                                State           ZIP Code

                                                                                                                Pete.Bastianen@il.cslegal.c
Contact phone          (630) 794-5300                                                                Email      om

                                                                                                                                          File #14-16-04283




Official Form 410S1                                                Notice of Mortgage Payment Change                                          page 2
    Case 16-80468           Doc       Filed 03/22/19   Entered 03/22/19 13:22:08   Desc Main
                                          Document     Page 3 of 7

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
March 22, 2019 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on March 22, 2019.

Marsha L Combs-Skinner, Chapter 13 Trustee, 108 S. Broadway PO Box 349, Newman, IL 61942
by electronic notice through ECF
Julia C. Bautista, Debtor(s), 316 E. Archer Avenue, Peoria, IL 61603
B. Kip Shelby, Attorney for Debtor(s), 411 Hamilton Blvd. #1600, Peoria, IL 61602 by electronic
notice through ECF
Office of U.S. Trustee, 401 Main St., #1100, Peoria, IL 61602 by electronic notice through ECF




                                                         /s/ Peter C. Bastianen


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Brenda Ann Likavec ARDC#6330036
MaryAnn G. Black #59899MO
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
C&AFILE# (14-16-04283)

NOTE: This law firm is a debt collector.
page1                       20170815
                       Case 16-80468              Doc        Filed 03/22/19            Entered 03/22/19 13:22:08                    Desc Main
1395
                                                                 Document              Page 4 of 7 02/28/2019                       OUR INFO
                                                                                                                                    ONLINE:
                                  8950 Cypress Waters Blvd.
                                  Coppell, TX 75019                                                                                 www.mrcooper.com

                                                                                                                                    YOUR INFO
                                                                                                                                    LOAN NUMBER

        PERSONAL INFORMATION REDACTED
                                                                                                                                    CASE NUMBER
                                                                                                                                    1680468

                                                                                                                                    PROPERTY ADDRESS
          MARSHA L COMBS-SKINNER                                                                                                    316 E ARCHER AVE
                                                                                                                                    PEORIA,IL 61603
          108 S. BROADWAY
          PO BOX 349
          NEWMAN,IL 61942-8056




            Dear MARSHA L COMBS-SKINNER

            Why am I receiving this letter?
            An annual escrow analysis was performed on the above referenced account.

            What do I need to know?
            Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow
            account disclosure statement is for informational purposes only and should not be construed as an
            attempt to collect a debt.

            What do I need to do?
            No action is required. A copy of this Escrow Account Disclosure Statement has also been provided to
            JULIA BAUTISTA for reference.

            If you have any questions, please call us at 877-343-5602. Our hours of operation are Monday
            through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more
            information.

            Sincerely,

            Mr. Cooper


            Enclosure: Annual Escrow Account Disclosure Statement




        Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr. Cooper.
        Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
        Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
        recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
        discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
        collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
        securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
        shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
        If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
        that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
        collect a debt from you personally.
               Case 16-80468               Doc        Filed 03/22/19             Entered 03/22/19 13:22:08                     Desc Main
                                                          Document               Page 5 of 7
                                                                                          Escrow Account Disclosure
                          8950 Cypress Waters Blvd.
                          Coppell, TX 75019                                               Statement

                                                                                          Customer Service: 888-480-2432
                                                                                          Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                          Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8
 PERSONAL INFORMATION REDACTED                                                            a.m. to 12 p.m. (CT)

                                                                                          Tax/Insurance: 866-825-9267
                                                                                          Monday through Thursday from 8 a.m. to 9 p.m. (ET),
  MARSHA L COMBS-SKINNER                                                                  Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9
                                                                                          a.m. to 3 p.m. (ET)
  108 S. BROADWAY
  PO BOX 349
  NEWMAN,IL 61942-8056                                                                    Your Loan Number:
                                                                                          Statement Date: 02/28/2019




       Why am I           Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly,
 receiving this?          determine any surplus or shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an
                          escrow cushion equal to two months' estimated taxes and insurance (unless limited by your loan documents or
                          state law). This measure helps to avoid a negative balance in the event of changing tax and insurance amounts.

 What does this           At this time, your Escrow Account has less money than needed and there is a shortage of $874.95. Due to this
  mean for me?            shortage and changes in your taxes and insurance premiums, your monthly escrow payment will decrease
                          by ($11.15). Effective 05/01/2019, your new total monthly payment** will be $467.22.

      What do I           You may either 1) make the new monthly payment listed of $467.22 or 2) pay the shortage in part or in full
    need to do?           by sending the full or partial shortage amount along with the completed coupon below. If you choose to pay in
                          full, please note your new monthly payment will be $394.31, which includes adjustments made for changes in
                          taxes and insurance premiums.

                                                                       Current Monthly                                                      New Monthly
 Total Payment                                                                                       Payment Changes
                                                                              Payment                                                          Payment
 PRINCIPAL AND INTEREST                                                        $255.29                               $0.00                      $255.29
 ESCROW                                                                        $150.17                            ($11.15)                      $139.02
 SHORTAGE SPREAD                                                                 $0.00                             $72.91                        $72.91
 Total Payment                                                                 $405.46                             $61.76                       $467.22
 See below for shortage calculation


  What is a Shortage? A shortage is the difference between the lowest projected balance of your account for the coming year and your
  minimum required balance. To prevent a negative balance, the total annual shortage is divided by 12 months and added to your monthly
  escrow payment, as shown below.

                   Minimum Required Balance                                                              Lowest Projected Balance
                           $278.04                                                                                ($596.91)

                                                                $874.95 / 12 = $72.91
                                     Please see the Coming Year Projections table on the back for more details.
 Escrow Payment                                                         Current Annual                   Annual Change              Anticipated Annual
 Breakdown                                                               Disbursement                                                    Disbursement
 COUNTY TAX                                                                    $750.98                              $40.28                     $791.26
 HAZARD SFR                                                                  $1,051.00                           ($174.00)                     $877.00
 Annual Total                                                                $1,801.98                           ($133.72)                    $1,668.26
 If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance provider.
 For more information about your loan, please sign in at www.mrcooper.com.


Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.

         DETACH HERE AND RETURN WITH YOUR PAYMENT. PLEASE ALLOW A MINIMUM OF 7 TO 10 DAYS FOR POSTAL DELIVERY.

                                                                                  Escrow Shortage Payment Options:
                                                                                  I understand that my tax and/or insurance has increased and that my
                                                                                  escrow account is short $874.95. I have enclosed a check for:
                          www.mrcooper.com

     PLEASE CHECK BOX IF MAILING ADDRESS OR
                                                                                           Option 1: $874.95, the total shortage amount. I understand that
     PHONE NUMBER HAS CHANGED. ENTER                                                       if this is received by 05/01/2019, my monthly mortgage payment
     CHANGES ON BACK OF COUPON.                                                            will be $394.31, starting 05/01/2019.
     Loan#:
     MARSHA L COMBS-SKINNER                                                                Option 2:                             , part of the shortage.
                                                                                  You do not need to do anything if you want to have all of your
                                                                                  shortage divided evenly among the next 12 months.
    MR. COOPER
    PO Box 650783                                                           WRITE YOUR LOAN NUMBER ON YOUR       TOTAL AMOUNT OF YOUR CHECK
    Dallas, TX 75265 0783                                                   CHECK OR MONEY ORDER AND MAKE
                                                                            PAYABLE TO MR. COOPER
                                                                                                                      DO NOT SEND CASH
              Case 16-80468               Doc        Filed 03/22/19           Entered 03/22/19 13:22:08             Desc Main
                                                         Document             Page 6 of 7
The change in your escrow payment** may be based on one or more of the following factors:
Payment(s)                                           Taxes                                          Insurance
● Monthly payment(s) received were less than         ● Tax rate and/or assessed value changed       ● Premium changed
  or greater than expected                           ● Exemption status lost or changed             ● Coverage changed
● Monthly payment(s) received earlier or later       ● Supplemental/Delinquent tax paid             ● Additional premium paid
  than expected                                      ● Paid earlier or later than expected          ● Paid earlier or later than expected
● Previous overage returned to escrow                ● Tax installment not paid                     ● Premium was not paid
                                                     ● Tax refund received                          ● Premium refund received
                                                     ● New tax escrow requirement paid              ● New insurance escrow requirement paid
                                                                                                    ● Force placed insurance premium paid
                                             Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 03/18 through 04/19. This statement itemizes your actual escrow
account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and balances for
the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior year. By
comparing the actual escrow payment with the previous projections listed, you can determine where a difference may have occurred. When
applicable, the letter "E" beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.

Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
(RESPA), the lowest monthly balance in your escrow account should be no less than $278.04 or 1/6th of the total annual projected disbursement
from your escrow account, unless your mortgage documents or state law specifies otherwise. Your projected estimated lowest account balance of
($596.91) will be reached in October 2019. When subtracted from your minimum required balance of $278.04, an Escrow Shortage results in the
amount of $874.95. These amounts are indicated with an arrow (<).

This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing date are
included in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due
after the filing of your bankruptcy case.

           Projected       Actual           Projected         Actual                 Description                Projected                Actual
 Month     Payment        Payment         Disbursement     Disbursement                                          Balance               Balance
                                                                                        Start                   $1,218.45             ($789.64)
 03/18         $0.00       $146.88    *          $0.00            $0.00              Shortage pmt                $1,218.45            ($642.76)
 03/18         $0.00      $1,431.70   *          $0.00            $0.00                                          $1,218.45              $788.94
 05/18         $0.00       $286.34               $0.00         $395.63    *          COUNTY TAX                  $1,218.45              $679.65
 05/18       $133.00       $143.17    *          $0.00            $0.00                BK ADJ                    $1,351.45              $822.82
 06/18       $150.17       $150.17            $375.49             $0.00              COUNTY TAX                  $1,126.13              $972.99
 07/18       $150.17          $0.00              $0.00            $0.00                                          $1,276.30              $972.99
 07/18         $0.00         $67.68   *          $0.00            $0.00                Esc deposit               $1,276.30            $1,040.67
 08/18       $150.17          $0.00              $0.00         $395.63    *          COUNTY TAX                  $1,426.47              $645.04
 09/18       $150.17       $450.51            $375.49             $0.00              COUNTY TAX                  $1,201.15            $1,095.55
 09/18         $0.00         $65.32          $1,051.00        $1,248.00   *     Esc deposit/HAZARD SFR            $150.15              ($87.13)
 10/18       $150.17          $0.00              $0.00            $0.00                                           $300.32              ($87.13)
 11/18       $150.17       $450.51               $0.00         $877.00    *          HAZARD SFR                   $450.49             ($513.62)
 12/18       $150.17          $0.00              $0.00            $0.00                                           $600.66             ($513.62)
 01/19       $150.17       $150.17               $0.00            $0.00                                           $750.83             ($363.45)
 02/19       $150.17       $300.34    E          $0.00            $0.00                                           $901.00               ($63.11)
 03/19       $150.17       $150.17    E          $0.00            $0.00                                          $1,051.17               $87.06
 04/19       $150.17       $150.17    E          $0.00            $0.00                                          $1,201.34              $237.23
 Total     $1,784.87     $3,943.13           $1,801.98       $2,916.26                  Total                   $1,201.34              $237.23
           Projected                        Projected                                Description                 Current     Required Balance
 Month     Payment                        Disbursement                                                           Balance            Projected
                                                                                        Start                    $237.23            $1,112.18
 05/19       $139.02                               $0.00                                                           $376.25            $1,251.20
 06/19       $139.02                             $395.63                             COUNTY TAX                    $119.64             $994.59
 07/19       $139.02                               $0.00                                                           $258.66            $1,133.61
 08/19       $139.02                               $0.00                                                           $397.68            $1,272.63
 09/19       $139.02                             $395.63                             COUNTY TAX                    $141.07            $1,016.02
 10/19       $139.02                             $877.00                             HAZARD SFR                  ($596.91)             $278.04<
 11/19       $139.02                               $0.00                                                         ($457.89)             $417.06
 12/19       $139.02                               $0.00                                                         ($318.87)             $556.08
 01/20       $139.02                               $0.00                                                         ($179.85)             $695.10
 02/20       $139.02                               $0.00                                                          ($40.83)             $834.12
 03/20       $139.02                               $0.00                                                            $98.19             $973.14
 04/20       $139.02                               $0.00                                                           $237.21            $1,112.16
 Total     $1,668.24                         $1,668.26                                  Total                     $237.21             $1,112.16
              Case 16-80468             Doc        Filed 03/22/19           Entered 03/22/19 13:22:08                 Desc Main
                                                       Document             Page 7 of 7


Bankruptcy Adjustment - The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement
may contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof
of claim to be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the
escrow account as allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount
of escrow funds owed in the proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be
collected through the escrow shortage or surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the
proof of claim escrow funds are listed as a credit to reach the required minimum account balance.




You will receive an Annual Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle.
However, you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your
previous servicer, please refer to that statement for comparison purposes. If you have any questions, please call our Bankruptcy Department at
877-343-5602. Our hours of operation are Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more
information.

Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.
